DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 01/26/2022 is acknowledged.  The traversal is on the ground(s) that “examination of the claims together places no undue burden on the Examiner.” There is no other evidence or argument. This is not found persuasive because examining patentably distinct inventions is an undue burden where distinct searches are required, as is the case here. The requirement is still deemed proper and is therefore made FINAL.
Claims 7-12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 7-9 recite a coaxial isolator which is explicitly excluded from the elected species (paragraph [0086] of the printed publication). Claims 10-12 recite a microstrip diplexer circuit which is only discussed with respect to the non-elected species ([0065]-[0068]). It is noted that Applicant elected the same species as in the parent case and in the parent case indicated that the claims having the subject matter of current claims 7-12 and 14 did not belong to the elected species. It is further noted that if any of these claims were examined on the merits there would be significant issues under 
Applicant timely traversed the restriction (election) requirement in the reply filed on 01/26/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 205 and 208 (discussed in paragraph [0065] of the printed publication).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3 and 19, there is no antecedent basis for “the inner and outer sections of the waveguide isolator” or “the distal end of the inner section of the waveguide isolator." 
Regarding claims 4 and 20, there is no antecedent basis for “between the inner and outer sections of the waveguide isolator." Claims 5 and 6 depends on claim 4 and are therefore also indefinite.
Regarding claim 5, there is no antecedent basis for “the inner surface” or “the input section" or “the junction.” Claim 6 depends on claim 5 and is therefore also indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites that the insulating film extends away from the rigid insulating spacer element by a predetermined distance. But any possible distance that the film extends from the spacer is “predetermined” because it was intentionally placed there. Therefore, claim 6 does not narrow the limitations of claim 5. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 13, 15-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash (US 2011/0208179) in view of Penny (US 2011/0121735).
Regarding claims 1, 4, 17 and 20, Prakash discloses an electrosurgical apparatus (figure 2) comprising an RF generator (202), a microwave generator (206), a probe (fig. 1) and a feed structure connecting to the generators (any number of elements including 204, 208 and 210 in fig. 2). The RF and microwave generators include physically 
Regarding claim 13, the device of Prakash-Penny does not disclose that the combination circuit is floating with respect to the generators. However, Prakash does disclose that any particular isolation circuit can be used, including ones that result in floating ([0029]). Further, isolation between generators and the patient is ubiquitous in the art for patient safety, and Applicants have not disclosed how the use of floating elements produces unexpected results. Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to provide the combination circuit with a floating connection to the generators to ensure patient safety.
Regarding claim 15, all the elements are located in a housing (28, fig. 1) and the probe is connectable to a port formed in the housing (via 16, fig. 1).
Regarding claim 16, while the device of Prakash-Penny does not specifically disclose that the output port has an insulating sleeve, it would clearly be dangerous to people and to the device if the internal circuitry could communicate electrically with the external environment in an uncontrolled manner. Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to insulate the internal circuitry of Prakash-Penny from the external environment in order to prevent harm or undesirable behavior by the device. Whatever insulating element surrounds the cable so as to prevent contact while attached to the housing can be considered an insulating sleeve. 

Claims 2 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash and Penny, further in view of Hancock (US 2010/0168727).
Regarding claim 2 and 18, while the device of Prakash-Penny discloses that the capacitive structure is formed by the DC isolation barrier, there is no microwave choke. .   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 and 18-21 of U.S. Patent No. 10,080,609. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the pending claims are recited by the patented claims, which recite additional elements.

Allowable Subject Matter
Claims 3, 5, 6 and 19 will be indicated allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims once the double patenting issues are resolved.
The following is a statement of reasons for the indication of allowable subject matter in claims 3 and 19:  While combination RF/microwave generators are known in the art, there are none with the features of claims 1/17 which further employs a capacitive structure formed from a DC isolation barrier as described which further includes an annular channel positioned axially from the distal end of one of the sections of the waveguide isolator which acts as a choke, where the capacitive structure functions to inhibit coupling of RF energy and leaking of microwave energy. 
The following is a statement of reasons for the indication of allowable subject
matter in claim 5: While combination RF/microwave generators are known in the art, there are none with the features of claim 1 including a capacitive structured formed from a DC isolation barrier which further includes a rigid insulating spacer mounted between sections of the waveguide isolator and an insulating film mounted on a portion of one of the sections at a junction with the rigid insulating spacer element, where the capacitive structure functions to inhibit coupling of RF energy and leaking of microwave energy. Claim 6 depends from claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding bipolar and monopolar RF/microwave devices, compare figures 5 and 7 of Behnke (US 2010/0298822). Regarding three equivalent methods of combining RF and microwave energy, see figures 3a-c of Carr (US 2010/0185191). Regarding another generic control system based on the phase difference between voltage and current, see column 12 lines 4-25 of Hatta (US 5,931,836). .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794